Citation Nr: 1110036	
Decision Date: 03/14/11    Archive Date: 03/24/11

DOCKET NO.  09-41 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a traumatic brain injury (TBI).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from September 2003 to May 2007.

This case is before the Board of Veterans' Appeals (Board) on appeal from January 2009 and June 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  In those decisions, the RO denied entitlement to service connection for a TBI.

In September 2010, the Veteran testified at a video conference hearing at the RO before the undersigned Veterans Law Judge sitting in Washington, DC.  A transcript of his testimony is associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for a TBI.  He asserts that he incurred a TBI during a motor vehicle accident in September 2004; or, in the alternative, during combat when he was exposed to several mortar blasts between January and May 2006, close enough to feel the concussion.  The Veteran reports residuals of headaches, sleep disorder, seizures and cognitive deficit.  

The Veteran has already established service connection for posttraumatic stress disorder (PTSD), but feels that some of his symptoms are due to TBI, and not PTSD.  

The record reflects that the Veteran was involved in a motor vehicle accident (MVA) in September 2004.  There was no reported loss of consciousness and the Veteran did not strike his head during the accident, but the impact was no doubt significant as the medical records show that the Veteran suffered a complete displaced fracture of the right clavicle.  

The Veteran also reported that he was injured during several blasts that occurred in 2006.  Specifically, the Veteran reported being as close as 10 feet from one of the blasts.  There was no loss of consciousness, but the Veteran felt confused afterward, and he was told that he was acting differently afterward.

A January 2008 VA treatment record was positive for a TBI screening, and other VA treatment records note a possible mild TBI; however, computerized tomography (CT) scans and MRIs of record are negative and no medical record has provided a definite diagnosis of TBI.  

VA treatment records indicate that the Veteran had a problem with alcohol, and in January 2009, it was noted that neuropsychiatric testing could not be completed due to the Veteran's drinking.  Other records suggest that the Veteran's seizures may be related to drinking.  However, a May 2009 notation indicates that the Veteran was no longer drinking daily, and appeared to have his drinking under control.  The Veteran's wife confirmed that the Veteran only drank on weekends, and when he did drink, he drank far less than previously reported.  Moreover, there is plenty of medical evidence of record that does not relate the Veteran's alcohol use to his current cognitive deficit.

At the Veteran's video conference, he testified that he was finally provided with neuro-psychiatric testing in January 2010.  While additional VA medical records were submitted following the Board hearing and there is reference to October 2009 neuropsychiatric testing, records dated in October 2009 have not been associated with the claims file.  All VA records are constructively of record.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  Therefore, all the Veteran's VA treatment records since June 2009 should be obtained and associated with the claims file, including, but not limited to the neuropsychiatric testing that was completed in October 2009.

In light of the foregoing, the Veteran should be afforded a VA examination to determine whether he has residuals of a TBI that resulted from the in-service MVA in September 2004 or the reported blasts in 2006.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims folder any pertinent VA records relating to the Veteran's claim of service connection, including, but not limited to records dating from June 2009 and the results of neuropsychiatric testing completed in October 2009.  

2.  Schedule the Veteran for a VA neuro-psychiatric examination to determine the current nature and likely etiology of TBI.  All indicated tests should be completed.  In particular, this should include detailed neuropsychiatric study.  The examiner should provide the Veteran with an opportunity to explain the history of his injuries, symptoms, and in particular the onset of symptoms.  The examiner is asked to express an opinion as to whether the Veteran's currently diagnosed cognitive deficit, headaches, and seizures, any other psychiatric and/or neurological symptomatology are at least as likely as not (i.e., 50 percent or greater possibility) related to the Veteran's military service, to include as a residual of TBI.  In that regard, the examiner's attention is directed to the service treatment records showing the Veteran was in a motor vehicle accident in September 1994 and lay statements concerning the Veteran's status immediately following the accident and the statements of the Veteran that he was in close proximity to several blasts in service.  The examiner must provide a complete rationale for any stated opinion and the claims folder and a copy of this remand must be made available to the examiner.  The examiner should also comment on whether the objective findings on examination are consistent with the Veteran's reported history.  Any appropriate evaluations, studies, and testing deemed necessary by the examiner should be conducted at this time, and included in the examination report.  If such testing is not accomplished, a rationale for not doing so should be provided.  The claims file, including a copy of this remand, should be made available to the examiner for review in conjunction with the examination.  

3.  Ensure that the above directives have been properly completed.  If the examination report is insufficient, it should be returned to the examiner for corrective action.  Thereafter, readjudicate the Veteran's claim.  If the action taken is adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


